Citation Nr: 0217443	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of an original compensable 
rating for allergic rhinitis.

[The issues of entitlement to service connection for 
irritable bowel syndrome and seborrheic dermatitis, and to 
entitlement to the assignment of an original compensable 
disability rating for vascular headaches will be the subject 
of a later Board of Veterans' Appeals decision.]


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1981.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, dated in August 1997.  That decision 
denied the veteran's claims of entitlement to service 
connection for hearing loss, allergic rhinitis, headaches, 
irritable bowel syndrome, seborrheic dermatitis, and 
dysthymic disorder, phobias and anxiety.  It also granted 
the veteran's claim of entitlement to service connection for 
hypertension.  The denials of service connection for 
allergic rhinitis, headaches, irritable bowel syndrome, and 
seborrheic dermatitis were duly appealed.

In a February 1999 rating decision, the RO found entitlement 
to service connection for allergic rhinitis and vascular 
headaches.  A noncompensable evaluation was assigned for 
both disorders.  The veteran appeals for the assignment of 
compensable ratings.

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

The Board notes that the veteran filed a claim of 
entitlement to an increased rating for hypertension in 
December 2001 that does not appear to have been addressed by 
the RO.

The Board finds that the matter of entitlement to service 
connection for irritable bowel syndrome and seborrheic 
dermatitis, and entitlement to the assignment of an original 
compensable disability rating for vascular headaches 
requires further development.  The Board will undertake 
additional development on these issues issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38C.F.R. §19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38C.F.R. §20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the claims for service connection for irritable 
bowel syndrome and seborrheic dermatitis, and to entitlement 
to the assignment of an original compensable disability 
rating for vascular headaches.


FINDING OF FACT

The veteran's service-connected allergic rhinitis is not 
manifested by the presence of polyps or of greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.20, 4.97, Diagnostic Code 
6522 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA could not assist in 
the development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim for the 
assignment of an original compensable rating for allergic 
rhinitis by various documents.  For example, the veteran was 
advised of the applicable criteria concerning the rating 
assigned by the April 1999 Statement of the Case (SOC) and 
the November 1999 and April 2002 Supplemental SOCs (SSOC).  
The Board notes that the VCAA made no change in the 
statutory or regulatory criteria, which govern the criteria 
for the rating of the veteran's service-connected rhinitis.  
In addition, the SOC indicated that VA would request any 
pertinent medical records identified by the veteran.  The 
veteran was also advised of his right to present lay 
evidence, including testimony at a personal hearing before 
the RO and/or before the Board.  In addition, VA has 
provided the veteran with an examination for the purpose of 
evaluating the disability at issue and that evaluation, 
along with the rest of the relevant medical evidence of 
record, is adequate for rating purposes.  An October 2001 RO 
letter to the veteran referred to VCAA.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify with regard to the claim for the 
assignment of an original compensable rating for rhinitis.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Further, the RO has obtained all medical records identified 
by the veteran.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose, because there 
are no known outstanding medical records - the issue of 
responsibility for procurement of evidence is moot.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

The RO did not refer to the explicit regulations 
implementing VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Law and Regulations 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.

Allergic rhinitis is evaluated pursuant to Diagnostic Code 
(DC) 6522 for "Allergic or vasomotor rhinitis."  A 30 
percent evaluation is assigned with polyps.  A 10 percent 
evaluation is assigned without polyps, but with greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. §§  4.97 DC 
6522 (2002).

The Board notes that the schedular criteria by which 
respiratory system disabilities are rated changed effective 
Oct. 7, 1996 (61 Fed.Reg. 46,720 (1996)).  However, as the 
issue currently before the Board stems from a claim received 
on December 23, 1996, the only applicable rating criteria 
are those currently in effect.
Analysis

The veteran contends that the available medical evidence 
shows that he uses a wide variety of medications to control 
the symptomatology associated with his allergic rhinitis.  
He further asserts that he carries two handkerchiefs and is 
constantly using them to clear his nasal congestion and wipe 
his nose.  He argues that the symptoms produced are 
alleviated by decongestants and allergy medication so that 
they do not manifest themselves during evaluations.  He 
reports that without medications he breathes through his 
mouth, especially while lying down.

The records from Kaiser relating to his allergies do not 
show obstruction of 50 percent of the nasal passages on both 
sides nor total blockage on one side.  The disability is 
generally described as allergic rhinitis or seasonal 
allergies.  No specific comment regarding inordinate 
severity or blockage is found in the record.

A review of the reports of VA examinations shows similarly 
mild symptomatology. In March 1997, it was found that the 
veteran had no rhinitis at the time of the examination.  In 
March 1998, he was noted to have normal oral mucosa.  He had 
a clear minimal amount of fluid when he blew his nose, and 
he could breathe through his nostrils with his mouth closed 
without difficulty.  The veteran's nasal passages were found 
to be clear in June 1999, despite a finding that the 
membrane and turbinates were mildly injected and edematous.  
Also at that time, the VA examiner noted that the veteran 
had an ordinary case of hay fever that did not meet the 
criteria for increased rating.  The examiner correctly noted 
that the criteria for compensable rating required a 50 
percent obstruction of both or total obstruction of one 
nasal passage.

The veteran also argues that allergies produce a 
rash/seborrheic dermatitis, however, this disability is the 
subject of his claim of service connection and is not 
included in the present ratings evaluation.

Review of the VA and private medical records, consisting of 
both treatment and examination for compensation purposes, 
does not reveal any diagnosis of nasal polyps.  Therefore, 
the veteran is not entitled to a 30 percent disability 
rating under DC 6522.

The Board is unable to find any medical evidence that 
supports the proposition that the veteran's service-
connected allergic rhinitis is manifested by a 50 percent 
obstruction of the nasal passages or total blockage on one 
side.  In sum, the preponderance of the evidence is against 
the claim for a compensable original disability rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

The claim of entitlement to the assignment of an original 
compensable disability rating for allergic rhinitis is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

